In re Young, Leroy Timothy; — Defendants); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “B”, No. 241199; to the Court of Appeal, First Circuit, No. KW96 2079.
Granted for the sole purpose of transferring the application to the First Circuit Court of Appeal for consideration as an appeal. To the extent that La.R.S. 14:40.2(B)(1) provides for a penalty in excess of six months in jail, it defines an offense triable by a jury. La.C.Cr.P. art. 779(A). The defendant’s remedy upon conviction and sentence is therefore by appeal and not by supervisory review. La.C.Cr.P. art. 912.1(B).
MARCUS, J., not on panel.